ACCEPTED
                                                                                                   03-14-00706-CV
                                                                                                           4651411
                                                                                         THIRD COURT OF APPEALS
                                                                                                    AUSTIN, TEXAS
                                                                                             3/26/2015 10:32:23 AM
                                                                                                  JEFFREY D. KYLE
                       Office of Public Utility Counsel                            Tonya Baer               CLERK

                                         P.O. Box 12397                            Public Counsel
                                    Austin, Texas 78711-2397
                            Tel: (512) 936-7500 Fax: (512) 936-7525              FILED IN
                                    Toll Free: (877) 839-0363             3rd COURT OF APPEALS
                                                                               AUSTIN, TEXAS
                                                                          3/26/2015 10:32:23 AM
                                        March 26, 2015                        JEFFREY D. KYLE
                                                                                   Clerk




The Honorable Jeffrey D. Kyle
Clerk, Third Court of Appeals
Price Daniel Sr. Building
209 West 14th Street, Room 101
Austin, Texas 78701


       Re:    Entergy Texas, Inc. v. Public Utility Commission of Texas, et al.,
              Case No. 03-14-00706-CV; Trial Court No. D-1-GN-13-002623


Dear Mr. Kyle:

        In response to your letter dated March 24, 2015 regarding the referenced case, I wish to
advise you that I intend to present argument before the Court on behalf of the Office of Public
Utility Counsel. I am available on the date set by the Court (May 20, 2015 at 1:30 p.m.).

       Thank you for your attention to this matter.

                                             Very truly yours,


                                                /s/ Ross W. Henderson
                                             Ross W. Henderson
                                             Assistant Public Counsel
                                             State Bar No. 24046055

                                             OFFICE OF PUBLIC UTILITY COUNSEL
                                             1701 N. Congress Avenue, Suite 9-180
                                             P.O. Box 12397
                                             Austin, Texas 78711-2397
                                             512/936-7500 (Telephone)
                                             512/936-7525 (Facsimile)
                                             ross.henderson@opuc.texas.gov



                 1701 North Congress Avenue, Suite 9-180 ● Austin, Texas 78701
                                      Certificate of Service

        I certify that Intervenor Appellee, Office of Public Utility Counsel’s Letter to the Clerk of
the Third Court of Appeals was electronically filed with the Clerk of the Court using the
electronic case filing system of the Court, and that a true and correct copy of this document was
served upon counsel for each party of record, listed below, by electronic service or 1st Class U.S.
Mail, on this 26th day of March, 2015.

Marnie A. McCormick                                     Katherine H. Farrell
John F. Williams                                        Sara R. Hammond
Duggins, Wren, Mann & Romero, LLP                       Administrative Law Division
P.O. Box 1149                                           Office of the Attorney General
Austin, Texas 78767-1149                                P.O. Box 12548 – Mail Code 018-12
(512) 744-9300                                          Austin, Texas 78711-2548
(512) 744-9399 (fax)                                    (512) 475-4173
mmcormick@dwmrlaw.com                                   (512) 320-0167 (fax)
jwilliams@dwmrlaw.com                                   katherine.farrell@texasattorneygeneral.gov
Counsel for Entergy Texas, Inc.                         sara.hammond@texasattorneygeneral.gov
                                                        Counsel for State Agencies

Elizabeth R. B. Sterling                                Rex VanMiddlesworth
Environmental Protection Division                       Benjamin Hallmark
Office of the Attorney General                          Thompson & Knight, LLP
P. O. Box 12548, Capitol Station                        98 San Jacinto Blvd, Ste. 1900
Austin, Texas 78711-2548                                Austin, Texas 78701
(512) 475-4152                                          (512) 469-6100
(512) 320-0911 (fax)                                    (512) 469-6180 (fax)
elizabeth.sterling@texasattorneygeneral.gov             rex.vanm@tklaw.com
Counsel for the Public Utility Commission of Texas      benjamin.hallmark@tklaw.com
                                                        Counsel for Texas Industrial Energy
                                                        Consumers




                                                         /s/ Ross W. Henderson
                                                      Ross W. Henderson




                                                 2